DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 15 October 2021 has been entered.  Claims 1-3, 5-11 and 15-17 are currently pending in the application.  Claims 10-11 and 15-17 have been withdrawn.  The rejections of record from the office action dated 15 June 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169) in view of Abraham et al. (US 2010/0217022 A1) and Schafheutle et al. (US 2004/0077779 A1).

Yata does not disclose that the polyester polyol is obtained by epoxidation of an unsaturated fatty acid ester and subsequent ring-opening reaction with a compound containing active hydrogen or from a vegetable oil as unsaturated fatty acid ester.
Abraham discloses an enhanced polyol prepared from a vegetable oil based fatty acid ester, wherein the polyol may be used to make a polyurethane and has the advantage of being made from natural oils (abstract, [0001]-[0010], [0085]).
Yata and Abraham are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Abrahams as the polyester polyol to make the polyurethane of Yata in order to provide a polyurethane that is derived from natural oils and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 
Yata does not disclose that the polyolefin polyol comprises at least one of the compounds represented by formulas (1) and (2). 
Schafheutle discloses a composition for making polyurethane comprising a polyolefin polyol that may be a polybutylene diol such as Poly BD-R45 HTLO (i.e. compound represented by formulas (1) and (2)) (abstract, [0021]).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1) and Schafheutle et al. (US 2004/0077779 A1), as applied to claim 1 above, in view of Villa et al. (US 2013/0143977 A1).
Regarding claim 3, modified Yata discloses all of the claim limitations set forth above.  Modified Yata does not disclose that component (a1) is a hydroxyl terminated ethylene oxide/propylene oxide block copolymer.
Villa discloses a polyether polyol comprising block copolymers of propylene oxide and ethylene oxide useful in making polyurethanes that have high tensile and tear strengths (abstract, [0008]).
Yata and Villa are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Villa as the polyether polyol to make the polyurethane of modified Yata in order to provide a polyurethane that has high tensile and tear strength.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1) and Schafheutle et al. (US .
Regarding claim 6, modified Yata discloses all of the claim limitations set forth above.  Modified Yata does not disclose that the composition further comprises a polysiloxane-polyoxyalkylene block copolymer.
Burkhart discloses a polysiloxane-polyoxyalkylene block copolymer useful in making polyurethane foams that have uniform pore structure and are stable through production (abstract, C1/L5-25).
Yata and Burkhart are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polysiloxane-polyoxyalkylene block copolymer of Burkhart to make the polyurethane of modified Yata in order to provide a polyurethane that has uniform pore structure and is stable through production.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169), Abraham et al. (US 2010/0217022 A1) and Schafheutle et al. (US 2004/0077779 A1), as applied to claims 1 and 8 above, in view of Dirckx et al. (WO 98/33832).
Regarding claims 2 and 9, modified Yata discloses all of the claim limitations as set forth above.  Modified Yata does not disclose that the polyether polyol is a linear or branched polyethylene oxide or polypropylene oxide or that the composition comprises diphenyl methane diisocyanate.
Dirckx discloses a polyurethane composition comprising polyether polyol, polyester polyol and polyolefin polyol (abstract, P3/L1-15), wherein the polyolefin polyol 
Yata and Dirckx are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the linear propylene oxide or ethylene oxide or mixtures thereof of Dirckx as the polyether polyol of Yata, and the diphenylmethane diisocyanate of Dirckx as the isocyanate of Yata because it is well known in the art to do so and doing so amounts to nothing more than using a known component in a known environment to accomplish an entirely expected result.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yata et al. (US 5,550,169) in view of Abraham et al. (US 2010/0217022 A1)  and Schafheutle et al. (US 2004/0077779 A1).
Regarding claim 7, Yata discloses a polyurethane formed from a composition comprising polyisocyanate and a polyol component comprising a polyolefin polyol, at 20-100% or 50-100% by weight of the total polyols (i.e. overlapping 35-65%  by weight of polyolefin polyol) and which may comprise a polyether polyol and a polyester polyol (abstract; C2/L35-60; C4/L25-35; C6/L49-50).
Yata does not disclose that the polyester polyol is obtained by epoxidation of an unsaturated fatty acid ester and subsequent ring-opening reaction with a compound containing active hydrogen or from a vegetable oil as unsaturated fatty acid ester.

Yata and Abraham are analogous art because they both teach about polyurethanes.  It would have been obvious to one of ordinary skill in the art to use the polyol of Abrahams as the polyester polyol to make the polyurethane of Yata in order to provide a polyurethane that is derived from natural oils and because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 
Yata does not disclose that the polyolefin polyol comprises at least one of the compounds represented by formulas (1) and (2). 
Schafheutle discloses a composition for making polyurethane comprising a polyolefin polyol that may be a polybutylene diol such as Poly BD-R45 HTLO (i.e. compound represented by formulas (1) and (2)) (abstract, [0021]).
Yata and Schafheutle are analogous art because they both teach about compositions used to make polyurethane.  It would have been obvious to one of ordinary skill in the art to use the Poly BD-R45 HTLO because this it is a well-known polyolefin polyol for making polyurethane in light of Schafheutle.  Doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.
While modified Yata does not specify the amounts of the polyether polyol being 5-30% or the amount of polyester polyol being 10-50%, it is the examiner’s position that given that the different polyols provide different properties to the polyurethane, it is the 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given that the amount of polyolefin polyol is 20-100% or 50-100% (Yata C2/L50-60), a 1:1 ratio of the remainder would be in the range of 10% to 25% for the polyether and polyester polyols, which overlaps the claimed ranges.

Response to Arguments 

Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Yata does not teach that the polyolefin polyol comprises at least one of the compounds represented by formulas (1) and (2).
Schafheutle is now used to teach this limitation.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782